           4:16-bk-13151 Doc#: 67 Filed: 08/21/20 Entered: 08/21/20 08:33:26 Page 1 of 1


                              IN THE UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF ARKANSAS
                                      CENTRAL DIVISION DIVISION


IN RE: Barry D Poindexter

CASE NO:       4:16-bk-13151 T                                                    Chapter 13

                 CHAPTER 13 ORDER REQUIRING STRICT COMPLIANCE



     Before the court is the Motion to Dismiss filed by the Trustee on 7/7/2020 as a result of the debtor's
failure to make payments as required by the plan. The motion was set for hearing on August 11, 2020 .
Prior to the hearing, the motion was settled, and a hearing was not necessary. The court finds that the
debtor is in default under the terms of the plan. The Trustee has agreed to withdraw the Motion to Dismiss
conditioned upon the debtor complying with the following:


   1.      The Debtor shall resume payments to the Trustee by making FULL and TIMELY plan
           payments to be received and credited by the last business day of the month for each month
           during the following period: August 2020 thru January 2021

   2.      The Debtor shall, on or before 10/19/2020 file a modification to the plan.


   IT IS ORDERED that the Trustee's Motion to Dismiss is hereby withdrawn conditioned upon the Debtor
complying with the above provisions. Failure of the debtor to comply with this order may result in the
Trustee's Motion to Dismiss being granted and the case being dismissed without further notice or hearing ..


Date: 08/20/2020                                                           /s/ Richard D. Taylor
                                                                             Richard D. Taylor
                                                                          U.S. Bankruptcy Judge


cc: Jack W Gooding, Trustee

     Gregory W Harris - Electronically by ECF

        Barry D Poindexter
        3104 Blackberry Cv
        Benton, AR 72015
